DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 50-58, 84 are rejected under 35 U.S.C. 103 as being unpatentable over Parry-Jones et al (US Publication No.: US 2011/0018860 A1, “Parry-Jones”) in view of Brown (US Publication No.: US 2018/0014007 A1). 
Regarding Claim 1, Parry-Jones discloses a display device (Figure 20) comprising:
An emissive spatial light modulator comprising an array of pixels arranged in a pixel layer (Figure 20, emissive spatial light modulator comprises layer 18; Paragraphs 0112-0114; Figures 1-2, pixel layer 1/2 comprising pixels 1 and 2 or 1 or 2);
A parallax barrier forming an array of apertures, wherein the parallax barrier is separated from the pixel layer by a parallax distance along an axis along a normal to the plane of the pixel layer (Figures 1-2 disclose a parallax barrier 3 comprising an array of apertures that are separated from the pixel layer by a parallax distance; Paragraphs 0090-0092); wherein
Each pixel is aligned with a respective aperture in the array of apertures (Figures 6-7 discloses the parallax barrier being form of a two dimensional array of apertures comprising rows and columns, where each pixel 21 is aligned to a respective aperture 22; Paragraph 0088). 
Parry-Jones fails to disclose that the pixel is aligned with a respective aperture with a one-to-one correspondence.
However, Brown discloses a similar device where the pixel is aligned with a respective aperture with a one-to-one correspondence (Brown, Figure 5, pixel 605 is aligned with respective aperture 105 in a one-to-one correspondence; Paragraph 0038 and Paragraph 0042 disclose identical widths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Parry-Jones to have the pixel and aperture have a one-to-one correspondence as disclosed by Brown. One would have been motivated to do so for the purpose of optimizing the image display quality within a 3-D display device (Brown, Paragraphs 0038-0042). 

Regarding Claim 2, Parry-Jones discloses a display device according to claim 1, wherein the parallax barrier directs light from each pixel into a common viewing window (Figure 20, common viewing window 7; Paragraph 0093).

Regarding Claim 3, Parry-Jones in view of Brown discloses a display device according to claim 1, wherein, along a direction in which the apertures are closest, the apertures have a width a and the pixels have a width w meeting a requirement that a≥w (Paragraph 0092 discloses that the width a of the apertures is 30 um and the width w of the pixels is 12um).

Regarding Claim 4, Parry- Jones in view of Brown discloses a display device according to claim 1.
Parry-Jones fails to explicitly disclose that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2). However, Parry-Jones discloses the general environment of having an aperture width based on pixel pitch and width (Parry-Jones, Paragraph 0087). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2) is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Parry-Jones does not directly disclose that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2), Parry-Jones does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Parry-Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2) for the purpose of enhancing viewpoint correction thereby creating a privacy display device in a horizontal and vertical arrangement.

Regarding Claim 5, Parry- Jones in view of Brown discloses a display device according to claim 1.
Parry-Jones fails to explicitly disclose that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1). However, Parry-Jones discloses the general environment of having the parallax barrier and pixels separated by a certain distance with relative pitches and with certain material in between to manipulate the direction of light (Parry-Jones, Paragraphs 0092-0093). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1) is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Parry-Jones does not directly disclose that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1), Parry-Jones does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Parry-Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1) for the purpose of optimizing the thickness of the display device while creating a privacy display using an emissive spatial light modulator.

Regarding Claim 6, Parry- Jones in view of Brown discloses a display device according to claim 1, wherein the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥a√(n2-1)/2 (Paragraph 0092 discloses a separation of 110um, a width of 12um, a refractive index of 1.52, therefore, the requirement is met).

Regarding Claim 7, Parry- Jones in view of Brown discloses a display device according to claim 6, wherein the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥an√(1-3/(4n2))/√3  (Paragraph 0092 discloses a separation of 110um, a width of 12um, a refractive index of 1.52, therefore, the requirement is met).

Regarding Claim 8, Parry- Jones in view of Brown discloses a display device according to claim 1, wherein a pitch p’ along a direction in which the apertures are closest is smaller than a pitch p of the respective aligned pixels along the direction in which the pixels are closest (Paragraph 0092 discloses a p’ value of 30um and a p value of 40um); and a viewing window is formed at a viewing window plane that is on an output side of the spatial light modulator (Figure 20, viewing window 7). 

Regarding Claim 9, Parry- Jones in view of Brown discloses a display device according to claim 1, wherein the parallax barrier forms a two dimensional array of apertures, each pixel being aligned with a respective aperture (Figures 6-7 discloses the parallax barrier being form of a two dimensional array of apertures comprising rows and columns, where each pixel 21 is aligned to a respective aperture 22; Paragraph 0088).

Regarding Claim 50, Parry-Jones discloses a reflectivity control display device for use in ambient illumination (Figure 20) comprising:
a display device (Figure 20) comprising:
An emissive spatial light modulator comprising an array of pixels arranged in a pixel layer (Figure 20, emissive spatial light modulator comprises layer 18; Paragraphs 0112-0114; Figures 1-2, pixel layer 1/2 comprising pixels 1 and 2 or 1 or 2);
A parallax barrier forming an array of apertures, wherein the parallax barrier is separated from the pixel layer by a parallax distance along an axis along a normal to the plane of the pixel layer (Figures 1-2 disclose a parallax barrier 3 comprising an array of apertures that are separated from the pixel layer by a parallax distance; Paragraphs 0090-0092); wherein
Each pixel is aligned with a respective aperture in the array of apertures (Figures 6-7 discloses the parallax barrier being form of a two dimensional array of apertures comprising rows and columns, where each pixel 21 is aligned to a respective aperture 22; Paragraph 0088), wherein
The parallax barrier is configured to absorb at least some of the ambient illumination (Paragraph 0087).
Parry-Jones fails to disclose that the pixel is aligned with a respective aperture with a one-to-one correspondence.
However, Brown discloses a similar device where the pixel is aligned with a respective aperture with a one-to-one correspondence (Brown, Figure 5, pixel 605 is aligned with respective aperture 105 in a one-to-one correspondence; Paragraph 0038 and Paragraph 0042 disclose identical widths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Parry-Jones to have the pixel and aperture have a one-to-one correspondence as disclosed by Brown. One would have been motivated to do so for the purpose of optimizing the image display quality within a 3-D display device (Brown, Paragraphs 0038-0042). 

Regarding Claim 51, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 50, wherein the parallax barrier directs light from each pixel into a common viewing window (Figure 20, common viewing window 7; Paragraph 0093).

Regarding Claim 52, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 50, wherein the parallax barrier absorbs at least some of the ambient illumination that is reflected from the pixel layer (Paragraph 0087).

Regarding Claim 53, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 50, wherein, along a direction in which the apertures are closest, the apertures have a width a and the pixels have a width w meeting a requirement that a≥w (Paragraph 0092 discloses that the width a of the apertures is 30 um and the width w of the pixels is 12um).

Regarding Claim 54, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 50.
Parry-Jones fails to explicitly disclose that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2). However, Parry-Jones discloses the general environment of having an aperture width based on pixel pitch and width (Parry-Jones, Paragraph 0087). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2) is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Parry-Jones does not directly disclose that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2), Parry-Jones does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Parry-Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2) for the purpose of enhancing viewpoint correction thereby creating a privacy display device in a horizontal and vertical arrangement.

Regarding Claim 55, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 50.
Parry-Jones fails to explicitly disclose that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1). However, Parry-Jones discloses the general environment of having the parallax barrier and pixels separated by a certain distance with relative pitches and with certain material in between to manipulate the direction of light (Parry-Jones, Paragraphs 0092-0093). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1) is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Parry-Jones does not directly disclose that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1), Parry-Jones does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Parry-Jones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1) for the purpose of optimizing the thickness of the display device while creating a privacy display using an emissive spatial light modulator.

Regarding Claim 56, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 55, wherein the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥an√(1-3/(4n2))/√3  (Paragraph 0092 discloses a separation of 110um, a width of 12um, a refractive index of 1.52, therefore, the requirement is met).

Regarding Claim 57, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 50, wherein a pitch P along a direction in which the apertures are closest is smaller than a pitch p of the respective aligned pixels along the direction in which the pixels are closest (Paragraph 0092 discloses a P value of 30um and a p value of 40um); and a viewing window is formed at a viewing window plane that is on an output side of the spatial light modulator (Figure 20, viewing window 7). 

Regarding Claim 58, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 50, wherein the parallax barrier forms a two dimensional array of apertures, each pixel being aligned with a respective aperture (Figures 6-7 discloses the parallax barrier being form of a two dimensional array of apertures comprising rows and columns, where each pixel 21 is aligned to a respective aperture 22; Paragraph 0088).

Regarding Claim 84, Parry-Jones discloses a privacy display device having landscape and portrait privacy modes (Paragraph 0064), the privacy display device comprising:
An emissive spatial light modulator comprising an array of pixels arranged in a pixel layer (Figure 20, spatial light modulator 18; Paragraphs 0112-0114); and
A parallax barrier forming an array of apertures, wherein the parallax barrier is separated from the pixel layer by a parallax distance along an axis along a normal to the plane of the pixel layer (Figures 1-2 disclose a parallax barrier 3 comprising an array of apertures that are separated from the pixel layer by a parallax distance; Paragraphs 0090-0092); wherein
The parallax barrier forms a two dimensional array of apertures arranged in a plurality of columns and a plurality of rows, each pixel being aligned with a respective aperture (Figures 6-7 discloses the parallax barrier being form of a two dimensional array of apertures comprising rows and columns, where each pixel 21 is aligned to a respective aperture 22; Paragraph 0088). 
Parry-Jones fails to disclose that the pixel is aligned with a respective aperture with a one-to-one correspondence.
However, Brown discloses a similar device where the pixel is aligned with a respective aperture with a one-to-one correspondence (Brown, Figure 5, pixel 605 is aligned with respective aperture 105 in a one-to-one correspondence; Paragraph 0038 and Paragraph 0042 disclose identical widths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Parry-Jones to have the pixel and aperture have a one-to-one correspondence as disclosed by Brown. One would have been motivated to do so for the purpose of optimizing the image display quality within a 3-D display device (Brown, Paragraphs 0038-0042). 

Claims 10-11 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Parry-Jones in view of Brown in further view of Lu (US Publication No.: US 2013/0293793 A1 of record) and Lin (US Publication No.: US 2014/0098418 A1 of record).
Regarding Claim 10, Parry- Jones in view of Brown discloses a display device according to claim 9, wherein the pixels are arranged in columns and rows (Parry-Jones, Figures 6-7). 
Parry-Jones fails to disclose that a direction in which the apertures are closest is at 45 degrees with respect to an electric vector transmission direction of the output linear polarizer; and each pixel has a light emission region that is a square shape with edges rotated by 45 degrees with respect to the electric vector transmission direction of the output linear polarizer.
However, Lu discloses a similar display where a direction in which the apertures are closest is at 45 degrees with respect to an electric vector transmission direction of the output linear polarizer (Lu, Paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parallax barrier as disclosed by Parry-Jones to have a specific rotation as disclosed by Lu. One would have been motivated to do so for the purpose of using image information to form a planar image (Lu, Paragraph 0050). 
Further, Lin discloses a similar display where each pixel has a light emission region that is a square shape with edges rotated by 45 degrees with respect to the electric vector transmission direction of the output linear polarizer (Lin, Figure 36; Paragraphs 0077-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Parry-Jones to include a specific shape for the apertures as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Regarding Claim 11, Parry-Jones in view of Lin and Lu and Brown discloses a display device according to claim 10.
Parry-Jones fails to disclose that the apertures have a square shape with edges rotate by 45 degrees with respect to the electric vector transmission direction of the output polarizer; or the apertures have a circular shape.
However, Lin discloses a similar display where the apertures have a square shape with edges rotate by 45 degrees with respect to the electric vector transmission direction of the output polarizer; or the apertures have a circular shape (Lin, Figure 36; Paragraphs 0077-0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Parry-Jones to include a specific shape for the apertures as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Regarding Claim 59, Parry- Jones in view of Brown discloses a reflectivity control display device according to claim 58, wherein the pixels are arranged in columns and rows (Parry-Jones, Figures 6-7). 
Parry-Jones fails to disclose that a direction in which the apertures are closest is at 45 degrees with respect to an electric vector transmission direction of the output linear polarizer; and each pixel has a light emission region that is a square shape with edges rotated by 45 degrees with respect to the electric vector transmission direction of the output linear polarizer.
However, Lu discloses a similar display where a direction in which the apertures are closest is at 45 degrees with respect to an electric vector transmission direction of the output linear polarizer (Lu, Paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parallax barrier as disclosed by Parry-Jones to have a specific rotation as disclosed by Lu. One would have been motivated to do so for the purpose of using image information to form a planar image (Lu, Paragraph 0050). 
Further, Lin discloses a similar display where each pixel has a light emission region that is a square shape with edges rotated by 45 degrees with respect to the electric vector transmission direction of the output linear polarizer (Lin, Figure 36; Paragraphs 0077-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Parry-Jones to include a specific shape for the apertures as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Regarding Claim 60, Parry-Jones in view of Brown and Lin and Lu discloses a reflectivity control display device according to claim 59.
Parry-Jones fails to disclose that the apertures have a square shape with edges rotate by 45 degrees with respect to the electric vector transmission direction of the output polarizer; or the apertures have a circular shape.
However, Lin discloses a similar display where the apertures have a square shape with edges rotate by 45 degrees with respect to the electric vector transmission direction of the output polarizer; or the apertures have a circular shape (Lin, Figure 36; Paragraphs 0077-0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Parry-Jones to include a specific shape for the apertures as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871